           Case 2:14-cr-00113-APG-EJY Document 11 Filed 08/10/21 Page 1 of 1




1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:14-cr-113-APG-EJY

4                   Plaintiff,                          Order Granting Motion to
                                                        Dismiss the Indictment
5           v.

6    OPHELLIA BEN EMANUEL,

7                   Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Ophellia Ben Emanuel.

11                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
12
                                                        s/Richard Anthony Lopez
13                                                      RICHARD ANTHONY LOPEZ
                                                        Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed as to Defendant Ophellia Ben Emanuel, it is hereby ordered

17   that the warrant for her arrest, issued March 25, 2014, is quashed. In addition, there is no

18   longer reason to keep this case under seal. Accordingly, it is hereby ordered that this case,

19   including the Criminal Indictment, be unsealed.

20          DATED this _______       August
                        10th day of ___________, 2021.

21

22
                                             HONORABLE ANDREW P. GORDON
23                                           UNITED STATES DISTRICT JUDGE

24


                                                    3
